DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
1, 2, 3, 5, 6, 10, 12, and 14.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the phrase the plurality of braided fibers have a continuous braiding pattern from the first end to the second end is not found in the specification.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the phrase the plurality of braided fibers have a continuous braiding pattern from the first end to the second end is unclear.  What is meant by the use of the term continuous?  No support for this terminology is found in the specification and it is unclear what limits are imposed.  Is this a single braid along the entire length?  Can the braid vary in a pattern, where the pattern would be continuous?  As long as braiding is occurring without interruption, would this be continuous?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 7, 8, 15, and 16 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Allen (20150045931).
Allen teaches a suture (Background; surgical braid… to close an open wound), comprising:
a plurality of braided fibers (Figure 36, Details 508) extending along a length between a first end (top) and a second end (bottom), the plurality of braided fibers have a continuous braiding pattern from the first end to the second end (braid is continuous, alternating between round and flat) and the suture having a first intermediate position located between the first and second ends (at the transition from round to flat), the suture defining a first cross-sectional shape between the first intermediate position and the second end (flat), and a first altered cross-sectional shape different from the first cross-sectional shape between the first end and the first intermediate position (round).
In regards to Claim 7, Allen teaches the suture further includes a second intermediate position (at the transition from flat to round) located between the first intermediate 
In regards to Claim 8, Allen teaches the suture defines a first portion between the first end and the first intermediate position, a second portion between the second end and the second intermediate position and an intermediate portion between the first and second intermediate positions, and wherein the cross-sectional shape of the intermediate portion is flat and the cross-sectional shape of the first and second portions is rounded (Figure 36 shows this alternating from round to flat to round).
Allen also teaches a suture (Background; surgical braid… to close an open wound), comprising:
a plurality of braided fibers (Figure 36, Details 508) extending along a length between a first end (top) and a second end (bottom), the plurality of braided fibers have a continuous braiding pattern from the first end to the second end (braid is continuous, alternating between round and flat) forming a flat shape along the length between the first end and the second end (along the length, a flat shape is formed at 506), the suture having an intermediate position located between the first and second ends, the suture defining a first cross-sectional shape between the first intermediate position and the second end, and an altered cross-sectional shape different from the first cross-sectional shape between the first end and the intermediate position (alternating from round to flat to round).
In regards to Claim 16, Allen teaches the first cross-sectional shape is flat and the altered cross-sectional shape is rounded (Figure 36 shows this alternating from round to flat to round).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14, 19, and 20 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Allen in view of Feezor et al (20150272567).
While Allen essentially teaches the invention as detailed, it fails to specifically teach stiffening select portions of the suture with a stiffening agent, all of which Feezor teaches (Paragraph 6; The suture may be at least one of heat treated, coated or impregnated to at least one of stiffen or shape the suture).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have stiffened the suture as taught, so as to make it easier to manipulate during use.  The ordinarily skilled artisan would understand the desirable properties of a suture, and known to stiffen as desired.
In regards to Claim 12, Feezor teaches the stiffening agent is applied heat (Paragraph 6; The suture may be at least one of heat treated, coated or impregnated to at least one of stiffen or shape the suture).
In regards to Claim 14, while Feezor does not specifically teach glue or silicone, it does teach coating or impregnating, and the use of glue and silicone in the suture art is well known and established.  The ordinarily skilled artisan would have understood to use glue or silicone to coat or impregnate the suture, depending on variables such as stiffness or lubrication desired.

In regards to Claim 20, the stiffening agent is one of an applied heat, glue or silicone (heat treated).
Claims 13 and 21 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Allen in view of Feezor as applied to claims 12 and 20 above, and further in view of Nagale et al (20140275753).
While the combination of Allen in view of Feezor essentially teaches the invention as detailed, including using heat treatment to stiffen the suture, it fails to specifically teach applying heat to a plurality of spaced apart locations as tack welds.  It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the claimed invention to have only used heat in places where it is deemed necessary, so as to avoid making the suture too stiff to be manipulated.  As evidenced by Nagale, it is known in the medical arts to use tack welds instead of one large weld, to maintain flexibility (Paragraph 70).  The ordinarily skilled artisan would obviously understand that heat treatment will stiffen the suture, and depending on the desire to bend, or ability to knot, would know to only heat treat in necessary spaced locations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Dow et al (20140013931) Figure 5, Dow et al (20110203446) Figure 16, and Grafton et al (7892256) Figure 1 teach structures at least similar to that as currently claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732